                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

 KRISTIN LEE SHEPHERD,                        )
                                              )
                 Plaintiff,                   )
                                              )
          v.                                  ) Case No. 2:19-CV-02058-JAR
                                              )
 RIVERSIDE TRANSPORT, INC.,                   )
                                              )
                 Defendant.                   )

                                JOINT PROTECTIVE ORDER

        This is an employment case in which Plaintiff alleges violations of Title VII of the

Civil Rights Act and the Kansas Act Against Discrimination. Jurisdiction is proper in this

case under 28 U.S.C. § 1331. Defendant denies Plaintiff’s allegations in their entirety and

denies that it violated any laws. Plaintiff expects to request documents and information

regarding Defendant’s operations that are both proprietary and considered to be trade

secrets, as well as certain confidential personnel records. Defendant expects to request

documents and information regarding Plaintiff’s personal, financial, medical, educational,

employment, and mental condition. Defendant considers its proprietary information, trade

secrets, and personnel records to be private and/or confidential. Plaintiff considers his

personal, financial, medical, educational, employment, and mental condition to be private

and/or confidential.

        The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action, including

financial and medical records of Plaintiff as well as potential personnel and other

confidential business information of Defendants. They agree that certain categories of such


O:\PROTECTIVE ORDERS\19-2058-JAR-PO.DOCX
information should be treated as confidential, protected from disclosure outside this

litigation, and used only for purposes of prosecuting or defending this action and any

appeals. The parties jointly request entry of this proposed Protective Order to limit the

disclosure, dissemination, and use of certain identified categories of confidential

information.

       The parties assert in support of their request that protection of the identified

categories of confidential information is necessary because confidential personnel

information is anticipated to be the subject of discovery. The privacy interests associated

with such information substantially outweigh the public’s right of access to judicial

records. This Order will facilitate the exchange of information between the parties. In

addition, good cause exists for the issuance of a protective order under Federal Rule of

Civil Procedure 26(c).

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ joint

request and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of

this case, including initial disclosures, responses to discovery requests, all deposition

testimony and exhibits, and information derived directly therefrom (hereinafter collectively

“documents”), are subject to this Order concerning Confidential Information as set forth

below. As there is a presumption in favor of open and public judicial proceedings in the

federal courts, this Order will be strictly construed in favor of public disclosure and open

proceedings wherever possible.



                                             2
       2.      Definition of Confidential Information.           As used in this Order,

“Confidential Information” is defined as information that the producing party designates

in good faith has been previously maintained in a confidential manner and should be

protected from disclosure and use outside the litigation because its disclosure and use is

restricted by statute or could potentially cause harm to the interests of disclosing party or

nonparties.    For purposes of this Order, the parties will limit their designation of

“Confidential Information” to the following categories of information or documents:

       (a)     Non-public, confidential financial information of Defendant;

       (b)     Non-public proprietary or confidential information relating to Defendant’s

business, marketing, sales, policies and procedures, and/or employment practices,

including but not limited to documents containing trade secrets, future business plans,

market analysis, confidential research, development, commercial or other proprietary

information.

       (c)     The non-public, confidential personnel and/or human resources files, or other

employment records, of any of the Defendant’s current or former employees. This includes,

but is not limited to, information retained in personnel files, job application materials,

performance ratings, employee compensation and payroll information, supervisor notes,

medical records, documents related to discipline and/or termination, documents regarding

attendance, and information relating to employment policies.

       (d)     Confidential, proprietary, or trade secret information of any third party;

       (e)     Health care information, personnel records, tax records, or other financial

information related to Plaintiff.

                                              3
       (f)    Any testimony regarding Confidential Information as defined in Paragraphs

2(a)-(d) above.

       (g)    Extracts and summaries prepared from such materials set forth in Paragraphs

2(a)-(e) above.

       (h)    Those portions of briefs, affidavits, memoranda, depositions, or other

writings, including exhibits thereto, which contain or refer to the Confidential Information.

       Information or documents that are available to the public may not be designated as

Confidential Information.

       3.     Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection

under this Order by marking or placing the words “CONFIDENTIAL” (hereinafter “the

marking”) on the document and on all copies in a manner that will not interfere with the

legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries, or descriptions that contain the Confidential Information.

The marking will be applied prior to or at the time the documents are produced or disclosed.

Applying the marking to a document does not mean that the document has any status or

protection by statute or otherwise except to the extent and for the purposes of this Order.

Copies that are made of any designated documents must also bear the marking, except that

indices, electronic databases, or lists of documents that do not contain substantial portions

or images of the text of marked documents and do not otherwise disclose the substance of

the Confidential Information are not required to be marked. By marking a designated



                                             4
document as confidential, the designating attorney thereby certifies that the document

contains Confidential Information as defined in this Order.

       4.     Inadvertent Failure to Designate. Inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver

of an otherwise valid claim of confidentiality pursuant to this Order, so long as a claim of

confidentiality is asserted within thirty (30) days after discovery of the inadvertent failure.

       5.     Depositions. Deposition testimony will be deemed confidential only if

designated as such when the deposition is taken or within a reasonable time after receipt of

the deposition transcript. Such designation must be specific as to the portions of the

transcript and/or any exhibits to be protected.

       6.     Protection of Confidential Material.

              (a)    General Protections. Designated Confidential Information must be

used or disclosed solely for purposes of prosecuting or defending this lawsuit, including

any appeals, or any other related legal proceeding brought by one of the parties to this

litigation.

              (b)    Who May View Designated Confidential Information. Except

with the prior written consent of the designating party or prior order of the court, designated

Confidential Information may only be disclosed to the following persons:




                                              5
                  (1)      The parties to this litigation, including any employees, agents, and

                           representatives of Defendant;1

                  (2)      Counsel for the parties and employees and agents of counsel;

                  (3)      The court and court personnel, including any special master

                           appointed by the court, and members of the jury;

                  (4)      Court reporters, recorders, and videographers engaged for

                           depositions;

                  (5)      Any mediator appointed by the court or jointly selected by the

                           parties;

                  (6)      Any expert witness, outside consultant, or investigator retained

                           specifically in connection with this litigation, but only after

                           such persons have completed the certification contained in

                           Attachment A, Acknowledgment and Agreement to be Bound;

                  (8)      Any potential, anticipated, or actual fact witness and his or her

                           counsel, but only to the extent such confidential documents or

                           information will assist the witness in recalling, relating, or




1
 If the confidential documents contain highly sensitive trade secrets or other highly sensitive competitive or
confidential information, and disclosure to another party would result in demonstrable harm to the disclosing party,
the parties may stipulate or move for the establishment of an additional category of protection, (e.g., Attorneys’ Eyes
Only) that prohibits disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably necessary to the
conduct of the litigation and who agree to be bound by the terms of the Order.

                                                          6
                     explaining facts or in testifying, and only after such persons

                     have completed the certification contained in Attachment A;

              (9)    The author or recipient of the document (not including a person

                     who received the document in the course of the litigation);

              (10)   Independent providers of document reproduction, electronic

                     discovery, or other litigation services retained or employed

                     specifically in connection with this litigation; and

              (11)   Other persons only upon consent of the producing party and on

                     such conditions as the parties may agree.

              (c)    Control of Documents. The parties must take reasonable efforts to

prevent unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order.

         7.   Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must

take appropriate action to ensure that the document receives proper protection from public

disclosure, such as: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to

discovery and evidentiary motions), submitting the document solely for in camera review;

or (c) when the preceding measures are inadequate, seeking permission to file the document

under seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule

5.4.6.

                                             7
       Nothing in this Order will be construed as a prior directive to allow any document

to be filed under seal. The mere designation of information as confidential pursuant to this

Order is insufficient to satisfy the court’s requirements for filing under seal in light of the

public’s qualified right of access to court dockets. The parties understand that the requested

documents may be filed under seal only with the permission of the court after proper

motion. If the motion is granted and the requesting party permitted to file the requested

documents under seal, only counsel of record and unrepresented parties will have access

to the sealed documents.

       8.     Challenges to a Confidential Designation. The designation of any material

or document as Confidential Information is subject to challenge by any party. Before filing

any motion or objection to a confidential designation, though, the objecting party must

meet and confer in good faith to resolve the objection informally without judicial

intervention. A party that elects to challenge a confidentiality designation may file a

motion that identifies the challenged material and sets forth in detail the basis for the

challenge; the parties are strongly encouraged to consider arranging a telephone conference

with the undersigned magistrate judge before filing such a motion, but such a conference

is not mandatory. The burden of proving the necessity of a confidentiality designation

remains with the party asserting confidentiality. Until the court rules on the challenge, all

parties must continue to treat the materials as Confidential Information under the terms of

this Order.
                                              8
         9.       Use of Confidential Documents or Information at Trial or Hearing.

Nothing in this Order will be construed to affect the use of any document, material, or

information at any trial or hearing. A party that intends to present or that anticipates that

another party may present Confidential Information at a hearing or trial must bring that

issue to the attention of the court and the other parties without disclosing the Confidential

Information. The court may thereafter make such orders as are necessary to govern the use

of such documents or information at the hearing or trial.

         10.      Obligations on Conclusion of Litigation.

                  (a)      Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion

of the litigation.

                  (b)      Return of Confidential Documents. If requested in writing by the

producing party,          all documents designated as containing Confidential Information,

including copies as defined above, must be returned to the party who previously produced

the document within thirty (30) days after this litigation concludes by settlement, final

judgment, or final order, including all appeals, unless: (1) the document has been offered

into evidence or filed without restriction as to disclosure; (2) the parties agree to destruction

of the document to the extent practicable in lieu of return;2 or (3) as to documents bearing



2
 The parties may choose to agree that the receiving party must destroy documents containing Confidential Information
and certify the fact of destruction, and that the receiving party is not required to locate, isolate, and return e-mails
                                                           9
the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                 (c)      Retention        of    Work        Product.      Notwithstanding          the    above

requirements to return or destroy documents, counsel may retain attorney work product,

including an index which refers or relates to designated Confidential Information, so long

as that work product does not duplicate verbatim substantial portions of the text or images

of designated documents. This work product will continue to be confidential under this

Order. An attorney may use his or her own work product in subsequent litigation provided

that its use does not disclose Confidential Information.

        11.      Order Subject to Modification. This Order is subject to modification by

the court on its own motion or on motion of any party or any other person with standing

concerning the subject matter. The Order must not, however, be modified until the parties

have been given notice and an opportunity to be heard on the proposed modification.

        12.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing in this Order will be construed or presented as a judicial determination that any

document or material designated as Confidential Information by counsel or the parties is




(including attachments to e-mails) that may include Confidential Information, Confidential Information contained in
deposition transcripts, or Confidential Information contained in draft or final expert reports.

                                                        10
entitled to protection under Fed. R. Civ. P. 26(c) or otherwise until such time as the court

may rule on a specific document or issue.

       13.    Persons Bound by Protective Order. This Order will take effect when

entered and is binding upon all counsel of record and their law firms, the parties, and

persons made subject to this Order by its terms.

       14.    Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order

will terminate on the final disposition of this case. But a party may file a motion to seek

leave to reopen the case to enforce the provisions of this Order.

       15.    Applicability to Parties Later Joined. If additional persons or entities

become parties to this lawsuit, they must not be given access to any Confidential

Information until they execute and file with the court their written agreement to be bound

by the provisions of this Order.

       16.    Protections Extended to Third-Party’s Confidential Information. The

parties agree to extend the provisions of this Protective Order to Confidential Information

produced in this case by third parties, if timely requested by the third party.

       17.    Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this

action as Confidential Information, the receiving party must so notify the designating party,



                                             11
in writing, immediately and in no event more than three business days after receiving the

subpoena or order. Such notification must include a copy of the subpoena or court order.

       The receiving party also must immediately inform in writing the party who caused

the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must

deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try

to protect its Confidential Information in the court from which the subpoena or order

issued. The designating party bears the burden and the expense of seeking protection in

that court of its Confidential Information, and nothing in these provisions should be

construed as authorizing or encouraging a receiving party in this action to disobey a lawful

directive from another court. The obligations set forth in this paragraph remain in effect

while the party has in its possession, custody, or control Confidential Information by the

other party to this case.

       18.    Non-Waiver of Privilege and Claw Back Protocol (FRE 502(d))

       (a)    Non-Waiver By Production. Production of documents and ESI in this case

shall be without prejudice to and shall not waive, for purposes of this case or otherwise,

any attorney-client privilege or work product protection that otherwise would apply.
                                              12
       (b)    Time For Asserting Privilege And Protection. A producing party may

assert privilege or protection over produced documents and ESI at any time by notifying

the receiving party in writing of the assertion of privilege or protection, except that:

       (1)    Affirmative use of ESI or a document by the producing party in the case

waives privilege and protection with respect to it, and of other ESI and documents to the

extent provided by Federal Rules of Evidence, Rule 502(a); and

       (2)    Upon use in the case by another of ESI or a document that was produced by

a party, that producing party must promptly assert any claimed privilege and/or protection

over it and request return or destruction thereof.

       (c)    Disputing Claims of Privilege/Protection Over Produced Documents.

Upon receipt of notice of the assertion of privilege or protection over produced documents

or ESI, the receiving party shall:

       (1)    to whatever extent it contests the assertion of privilege or protection,

promptly so notify the producing party, and maintain the contested documents and ESI in

confidence pending resolution of the contest by the Court; and

       (2)    to whatever extent the receiving party does not contest the assertion of

privilege or protection, promptly certify in writing to the producing party that it has

returned or destroyed the applicable document(s) and/or ESI, and has made reasonably

diligent efforts to identify and destroy each copy thereof and all information derived

therefrom (normally reasonable diligence will not include disaster recovery media).
                                              13
       In the event of a contested assertion of privilege or protection over produced

documents that cannot be resolved amicably after meeting and conferring in good faith,

either party may bring the contest to the attention of the Court by motion.

       IT IS SO ORDERED.

       Dated August 22, 2019, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                            14
WE SO MOVE
and agree to abide by the
terms of this Order

/s/
Signature

Ruth R. Benien
Printed Name

Counsel for Plaintiff Kristin Lee Shepherd


/s/ Carol A. Krstulic
Signature

Carol A. Krstulic
Printed Name

Counsel for Defendant Riverside Transport, Inc.


Dated: August ____, 2019.




                                             15
                                ATTACHMENT A
                              ACKNOWLEDGMENT
                                    AND
                            AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order

entered in the case captioned, Kristin Lee Shepherd v. Riverside Transport, Inc., United

States District Court for the District of Kansas, Case No. 2:19-cv-02058-JAR-JPO, and

attached hereto, understands the terms thereof, and agrees to be bound by its terms. The

undersigned submits to the jurisdiction of the United States District Court for the District

of Kansas in matters relating to this Protective Order and understands that the terms of the

Protective Order obligate him/her to use materials designated as Confidential Information

in accordance with the order solely for the purposes of the above-captioned action, and not

to disclose any such Confidential Information to any other person, firm, or concern, except

in accordance with the provisions of the Protective Order.

        The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court.

Name:                       ______________________________________

Job Title:                  ______________________________________

Employer:                   ______________________________________

Business Address:           ___________________________

                            ___________________________

                            ___________________________

Date: ______________        ______________________________________
                            Signature
